UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
INRE:                                                            03 MDL 1570 (GBD) (SN)

TERRORIST ATTACKS ON                                                  JUDGMENT
SEPTEMBER 11, 2001

------------------------------------------------------------X
This document relates to:

     Ashton et al v. al Qaeda Islamic Army, et al., 02 Civ. 6977 (GBD) (SN)

   It is,   ORDERED, ADJUDGED AND DECREED: That for the reasons stated in

the Court's Memorandum Decision and Order dated February 14, 2020, Magistrate Judge Sarah

Netbum's February 11, 2020 Report and Recommendation (the "Report"), recommending that this

Court grant in part and deny in part Plaintiffs' motion, and for those Plaintiffs whose motions

should be granted, recommending the amounts in which each should be awarded pain and suffering

damages. (Report, ECF No. 5914, at 3-4) is adopted; Plaintiffs motion for Final Judgments (ECF

No. 5792), is granted. it is

   ORDERED that the Ashton Plaintiffs identified in the attached Exhibit A are awarded judgment

for pain and suffering damages as set forth in Exhibit A; and it is

  ORDERED that prejudgment interest is awarded to be calculated at a rate of 4.96 percent per

annum, all interest compounded annually over the same period; and it is

  ORDERED that the Plaintiffs not appearing on Exhibit A and who were not previously awarded

damages may submit in later stages applications for punitive, economic, and/or damages awards

that may be approved on the same basis as currently approved for those Plaintiffs

appearing on Exhibit A or in prior filings.
Dated: New York, New York
       February 18, 2020



                            BY




                             THIS DOCUMENT WAS E1'.~~D
                             ON THE DOCK.ETON~
EXHIBIT A
